Citation Nr: 1760447	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  11-29 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an increased rating, in excess of 30 percent, prior to November 23, 2015, and in excess of 70 percent from November 23, 2015, to March 29, 2016, for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kettler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The Veteran testified at a September 2011 Decision Review Officer (DRO) hearing.  The DRO hearing transcript has been associated with the claims file.

The Board remanded the claim in September 2015 for additional development.

In a February 2016 rating decision, the Veteran was assigned a higher, 70 percent rating, effective November 23, 2015, for PTSD.  In January 2017, the RO granted a 100 percent rating for PTSD from March 29, 2016.  Because a 100 percent rating is the highest rating, the Veteran's claim for a higher rating for PTSD as of March 29, 2016 is no longer on appeal.  However, inasmuch as higher ratings are available before that date, and the Veteran is presumed to seek the maximum available benefit for a disability, the appeal claim for higher ratings remains viable on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In February 2017 correspondence, the Veteran indicated he was withdrawing issues granted in January 2017 SOC/SSOC, but did not specify whether it was the issue on appeal.  Subsequent actions by the RO, including the September 2017 BVA letter and the Informal Hearing Presentation submitted by the Veteran's representative in November 2017 indicated to the Veteran that his claim for increased rating for PTSD was still on appeal, and he took no further action to withdraw the claim.  Therefore, the Board determines that this issue remains within its jurisdiction.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  




FINDINGS OF FACT

1. Prior to November 23, 2015, the Veteran's PTSD has been manifested by symptoms productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; reduced reliability, deficiencies in most areas.

2. From November 23, 2015 to March 29, 2016, the Veteran's PTSD has been manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSIONS OF LAW

1. The criteria for an increased rating in excess of 30 percent for PTSD prior to November 23, 2015, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.130, DC (DC) 9411 (2017).

2. The criteria for a rating in excess of 70 percent for PTSD from November 23, 2015 to March 29, 2016 have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.130, DC 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  Further, the Board finds that the September 2015 remand directives have been substantially completed.  Stegall v. West, 11 Vet. App. 268 (1998).

II. Legal Analysis

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 3.321 (2017); see generally, 38 C.F.R. § Part IV (2017).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2017).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2017).  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2017).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2017); see also 38 C.F.R. § 3.102 (2017).  

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2017); see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).


III. Merits of the Claim

The Veteran's service-connected PTSD is currently evaluated as 30 percent disabling prior to November 23, 2015, and as 70 percent disabling from November 23, 2015 to March 29, 2016.  He asserts that the currently assigned evaluation does not adequately reflect the severity of his disability.  Therefore, he seeks an increased rating for both periods.

The Veteran's PTSD is currently rated under 38 C.F.R. § 4.130, DC 9411.  Under the applicable rating criteria, a 30 percent disability rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to symptoms such as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Global Assessment of Functioning (GAF) scale reflects the psychological, social and occupational functioning under a hypothetical continuum of mental illness.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV); see also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995); 38 C.F.R. § 4.130.  According to the DSM-IV, a GAF score of 61-70 denotes some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  An examiner's classification of the level of psychiatric impairment, by words or a GAF score is a factor for consideration and not determinative of the percentage VA disability rating to be assigned.  See also 38 C.F.R. § 4.126(a).

Turning to the evidence of record, the Veteran was afforded a VA examination in October 2010.  The Veteran reported working full-time as a third term mayor of his town.  He noted a good relationship with his wife and three children.  The Veteran endorsed emotional distancing, hyper-startled, short temper, concentration problems, low motivation, fatigue, and guilt.  Following an examination and review of the claims file, he was diagnosed with PTSD with a GAF score of 62.  The examiner noted the Veteran was well-groomed, alert and oriented, affect constricted, tearful, pleasant and cooperative.  The examiner noted the Veteran's symptomatology has a mild impact on his functioning.

The Veteran received treatment at the Connecticut VA Health Care System (HCS) in October 2010.  Following examination, the attending physician noted the Veteran was currently mayor of his town, close with his family, and walked to relieve stress.  The examiner assigned a GAF of 65.

In a December 2010 Connecticut HCS treatment record, Veteran spoke of smells and sounds contributing to flashbacks.  The attending physician noted the Veteran was stable at the baseline for PTSD.

In an April 2011 Connecticut HCS treatment record, the Veteran reported feeling better because of his increased schedule as he ran for re-election.  In May 2011, the Veteran reported poor sleep due to the budget and campaign struggles; however, the physician noted staying busy helped with the Veteran's demons.  The Veteran stated that he would not continue with therapy at this time. See May 2011 Connecticut HCS treatment record. 

At his September 2011 DRO hearing, the Veteran testified he wakes up multiple times per week sweating from dreams about active duty.  

In an October 2012 Connecticut HCS mental status examination, the Veteran reported having a good sense of responsibility as mayor with a good team.  However, the Veteran noted increasing problems with intrusive thoughts of traumatic memories, dysphoria, and lack of interest.  The physician noted the Veteran was pleasant, well groomed, and made good eye contact.  She found his mood a bit sad, no thought disorder, no psychotic symptoms, teary, with no suicidal or homicidal ideation.  The Veteran declined medication and group treatments.

In an October 2014 mental status examination, the Veteran reported a good relationship with his wife and children, as well as spending time with friends.  The physician noted the Veteran presented with appropriate affect, well groomed, and cooperative.  The physician noted the Veteran's insight, judgment, concentration, and attention were all good.  Moreover, his thought processes and content were within normal limits.  Finally, there was no current paranoid ideation, ideas of reference, or delusions were evident.  See October 2014 Connecticut HCS treatment record.  

In a June 2015 Connecticut HCS mental status examination, the physician noted that, since losing re-election, the Veteran's PTSD symptoms have worsened.  His affect was euthymic, mildly constricted, and logical with no psychotic process.  The Veteran was future oriented with good insight and judgment.  He displayed no suicidal or homicidal ideation.  He showed no further interest in medication or treatment.

The Veteran was afforded another VA mental health examination in November 2015.  Following examination, the examiner noted that the course of the PTSD has been variable since the previous VA examination in 2010, with periods of improvement when actively participating in treatment.  The examiner noted the Veteran's presentation on examination is anxious/dysphoric.  Symptoms attributable to the Veteran's PTSD included anxiety, depression, impairment of short and long-term memory, flattened affect, gross impairment in thought processes or communication, disturbances of motivation or mood, difficulty adapting to stressful circumstances, memory loss for names of close relatives, own occupation or name, and chronic sleep impairment.  

In December 2015, a former co-worker submitted a buddy statement.  The co-worker noted there were times when the Veteran seemed to have difficulty coping with tense situations, noting times when he would react with anger, anxiety, and frustration.  

A. Increased Rating Prior to November 23, 2015.

For the period prior to November 23, 2015, the Board finds that a disability rating in excess of 30 percent is not for application.  Rather, the Veteran's anxiety disorder more nearly approximated "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks" and is therefore adequately contemplated by the assigned 30 percent rating.

In this regard, prior to November 23, 2015, the medical evidence of record fails to demonstrate that the criteria set out in DC 9411, or any symptomatology of similar frequency, severity and duration necessary for the assignment of a 50 percent (or higher) rating, had been met.  The Veteran's symptoms as documented in the October 2010 VA examination included emotional distancing, hyper-startle, short temper, concentration problems, low motivation, fatigue, and guilt.  Furthermore, the Veteran was able to maintain a good relationship with his family and was mayor of his town.  He was consistently alert and oriented; his thought process was intact; there was no evidence of paranoia, delusions, or hallucination; he denied suicidal and homicidal ideation; and his affect was reactive and goal-oriented.  Moreover, the Veteran's assigned GAF scores during the period ranged from 62 to 65, which is indicative of mild symptoms.  Notably, the October 2010 VA examiner concluded that the Veteran's PTSD symptoms resulted in mild functional impairment.

As such, the Board finds that the assigned 30 percent disability rating most closely approximates the Veteran's PTSD symptomatology during the rating period prior to November 23, 2015.  The Veteran's symptoms as a whole during the rating period are not of similar severity, frequency, and duration to those in the rating criteria for an increased 50 percent or higher disability rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

The Board has also fully considered the lay statements of record, which are competent insofar as they relate to observable symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Notably, however, the lay evidence of record is not competent to provide an expert opinion as to the Veteran's level of functional impairment as a result of his observable PTSD symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Therefore, it is afforded less probative value than the objective psychiatric medical evidence of record.

As the preponderance of the evidence is against the Veteran's claim of entitlement to an increased disability rating for PTSD in excess of 30 percent prior to November 23, 2015.  There is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2017); Gilbert, supra.

B. Between November 23, 2015 and March 29, 2016

After consideration of the evidence of record, including that discussed above, the Board finds that the assigned 70 percent disability rating is most appropriate for the rating period from November 23, 2015 to March 29, 2016, and the preponderance of the evidence is against the Veteran's claim for an increased disability rating in excess of 70 percent for PTSD during the rating period.

The Board finds that, collectively, the above-described evidence does not document that the Veteran's PTSD symptoms result in total occupational and social impairment.  Indeed, the evidence, notably the November 2015 VA examination, reflects that throughout the period under consideration, the Veteran's psychiatric symptoms primarily have included anxiety, depression, impairment of short and long-term memory, flattened affect, gross impairment in thought processes or communication, disturbances of motivation or mood, difficulty adapting to stressful circumstances, memory loss for names of close relatives, own occupation or name, and chronic sleep impairment.  

While the Veteran has reported increased problems with anger and a short temper, he has not displayed grossly inappropriate behavior, persistent danger of hurting himself or others, or intermittent ability to perform activities of daily living, including minimal personal hygiene.  Additionally, the Veteran's thought processes were coherent with no delusions or hallucinations.  Furthermore, there is no evidence the Veteran had homicidal or suicidal ideation.

Therefore, the Board finds that the assigned 70 percent disability rating most closely approximates the Veteran's PTSD symptoms from November 23, 2015 to March 29, 2016, and that his symptoms as a whole during the rating period are not of similar severity, frequency, and duration to those in the rating criteria for an increased 100 percent disability rating.  Vazquez-Claudio, supra.

Therefore, the preponderance of evidence is against the Veteran's claim of entitlement to an increased disability rating in excess of 70 percent from November 23, 2015 to March 29, 2016.  As such, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.


ORDER

Prior to November 23, 2015, an initial rating in excess of 30 percent for PTSD is denied.

From November 23, 2015 to March 29, 2016, a rating in excess of 70 percent for PTSD is denied.




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


